Parker, C. J.,
delivered the opinion of the Court.
The statute gives an action to the inhabitants of a town, which shall have supplied a pauper in necessity, against the town wherein the pauper has his lawful settlement, for such sum only as shall have been expended within three months next before notice given to the town which is liable, and for such expenses as accrue afterwards, before the commencement of the suit. The statute likewise limits the action to two years after the cause of action accrued. There being no relief at common law, since there is no moral obligation on one town more than the other, the statute remedy must be strictly pursued.
[*454] * Now the facts reported in this case show, that no notice had been given by the overseers of Needham to the overseers of Newton, after the year 1807. This cannot be considered as a notice of the demand now sued for ; because it has all accrued since the .notice ; and, more than two years having elapsed after the cause of action existed, no action can now be maintained for that.
Had a suit been commenced upon the notice in 1807, and a judgment recovered against the defendants, they would have been concluded against contesting the settlement of the pauper in their town ; but a compromise has not the effect to bar a future contest. And it is right that it should not for towns may often yield to a demand for want of preparation to defend against it, and may afterwards obtain satisfactory evidence that they are not liable. We think that it has *397Keen settled in several cases, that a former notice not replied to, or proved to have been given, is not sufficient to support a demand accruing after such notice ; if more than two years have been suffered to elapse;(1) and a payment of a former demand upon such notice cannot vary the principle.
There having been no notice, which can legally apply to the sum which is claimed in this action, and ascertained by the verdict, this must be set aside and †

A new trial granted.


 Leicester vs. Reholoth, 4 Mass. Rep. 180-Townsend, vs. Billerica, 10 Mass. Rep. 414.


 Townsend vs. Billerica, 10 Mass. Rep. 411. — Readfield vs. Dresden, ante, 317 — Walpole vs. Hopkinton, 4 Pick. 358.